IrJfiWC SCO? UM^^




Cost/ of^jw**- ftfMU C&vt                           RECEIVED IN
rf& #uc fa**>   mmm DEN„ED                   COURT CF CRIMINAL APPEALS

                                                    OCT 08 2015

                                                     **uosla,Clerk
far* * Wfil-/Wr             yjl#/2clM^7**-*


                                                                     ijwf4




                        fifivU


                   This document contains some
                   Pages that are of poor quality
                   at the time of imaging
                         WRIT NO. l?,-03324-Cc!F-272-A

EX PASTE                                §    IN THE COURT OF CRIMIDinL DISTRICT

                                         §   272nd JUDICIAL DISTRICT

DAVE D. CREER                            §   PRAZQS COUNTY, TEXAS

    APPLICANT'S MOTION TO RECUSE AND DISQUALIFY. THE HONORABLE JUDGE TRAVIS

    E8YAN III FROM ANY AND ALL PROCEEDINGS DEALING WITH APELICASSTT'S 11.07
                                 HABEAS CORPUS

TO THE HONORABLE^JUDGE OF SAID COURT:
      COMES NOW, DAVE DUANE GREER, Applicant.herein and in support of this

motion will show this Honorable Court the f£ttlowing:
                                        I.


     Right before the jury was sworn in, during a hearing in open court,
concerning the fact that trial judge TravisBryan III, had previously
represented applicant in a criminal case as a defense attorney, His
representation (was unsuccessful) as hisrepresantaticn resulted in Applicant
being convicted. TravisBryan III stated for the record "and if either side
wants rns off the case, I'll willingly recuse itsyself..." Vol. 4 P.8L.12-13.

     Applicant was of the belief that when he filed his original application of
habeas corpus 11.07 which cited numerous allegations of Unconstitutional
violations and iirproprieties of TravisSryan III himself during and before trial
even began concerning his actions andinactions by personally violating
iriandatory statutes, as well as known rules of evidence and procedures. Applicant
also alleged in grounds of errors 18-19 in his habeas application that judge
Bryan allowed the prosuctor in open court on the record to ccsrardt a bfcatant
criminal offense (Tex.P. Cede 2.0.1) (See Vol 4 Page 165 Lans. Ch. 14-15 "It does not.

have to be beyond a reasonable doubt...") which unambiguously denied Applicant

a fair trial. Additionally Applicant alleged with a supporting affidavit that
judge Bryan had extensive secret ex parte oonamanica.t.ion with the deliberating
 jury. This is .in effect asking the j#dge to openly and inpartially allow

 Applicant to further develop the record to provide additional evidence       that

 he abused his discretion, violated numerous rules, requlations and statutorally
 mandated procedures. To further devel^ethe record the judge himself would be
 forced to voluntarily testify against hihiself and provide additional svsorn
 evidence that he.both violated all the aforementioned rights of Applicant but
 why he allowed the prosecutor to tell the jury during closing areguroents that
 the proof did not have to be beyond a reasonable doubt. Then recarananding that

 his actions and inactions denied, applicant a fw.x trial'. Essentially Judge
Bryan is being placed in a position to set himself up to personally develop

the record to be used to verify his acts of judicial misconduct , possible

revomal from the bench, or the public beconming aware of these acts of mis

conduct lossing reelection due to lossing public trust. To say as a .drastic

understatement Judge Bryan 's impartiality is highly questioable.. 8'iso it's
now beyond controversy that jud£>e. Bryan has a crucial persional interest in

the outcome of the subject matter of this proceeding. As.such he has a

personal biasness and prejudice in influencing the put come of these proceeding.

See In re Chaves, 130 S.W.3d. .107,112 (Tex.App.-E3. Paso 2003):

     "Disqualification of a judge can not be waived, even by consent of the
     parties, and the issue nay be '.. >.V.'ij' raisa3 at any time. Games ]v. State,
     737 S.W.2d 315 (Tex.Crim.App. 1907[ 737 S.W.2d.at 318. FOOTNOTE 2: Rule
     18b(2) providesthe verious grounds for recusal, which include requiring
     a judge to recuse himself in any proceeding in which, (a) his impartiality
     might reasonably be questioned, and (b) he has a personal bias or prejudice
     concerning the subject matter or a party, or personal knowlwdge of
     disputed evidentiary facts concerning the proceeding.

     The courts have further held that even Wten a judge's impartiality might

reasonably be questioned he should recuse himself. Gulf Maritime Warehouse

Co. v. Towers, 858 S.W.2d 556,558 (Te^. App.-Beaur.xjnt 1993):

     "Regarding disqualification of a judge, we have two bases of consideration.
     First, is TEX.CONST.art. V. §11 which states as follows: Sec. 11 No judge
     shall sit in any case wherein hemay be interested;..." At 559 "Having a
    pecuniary or financial interesf-ls certainly of foremost consideration.
    There are other concerns however which have been addressed by Justice Spears
     concerning comments in Sun Exploration and. production Co. v. JacTtson,
    783 5.W. 2d 202, 206 (Tex.1989); Public policy demands that the judge who
    Sits in a case act with absolute impartiality. Pendergrass v. Beale,
    59 Tex.446,447 .0,883). Beyond the demand that a judge be impartial, however,
i   is the requriement that a judge appear to be impartial so that no doubts
    or suspicions exist as to the fairness or integrity of the court.. Aetna
    Life Ins. Co. v. .Lavore, 475 U.S. 813, 106 S. Ct. 1580, 89 L. Ed. 2d 823 (19^6);
    Marshall v. Jerrico, Inc., 446 U.S. 230, 100 S. Ct. 1610, 64 L. Ed. 2d. 182
    (1980). The judiciary must strive not only to give all parties a fair
     trial but also to maintain a high level of public trust    and confidence.
    Indemnity Ins. Co. v. wcGee, 163 Tex. 412, 356 S.W.2d 666, 668 (Tex. 1962).
    The legitimacy of the judicial process is based upon the public's
    respect and its confidence that the system settles controversies
    inpartially and fairly. Judicial decisions rendered under circumstances
    that suggest bias, prejuduce, or favoritism undremine the integity of the
    court.'s, breed skepticism and mistrust, and thwart the very priciples on
    which the judicial system isbased. The judiciary must be ejetremely
    diligent in advoiding any appearance of impropriety and must hold itself
    to ejtacting standards lest it lose its legitimacy and suffer a loss of
    public confidence. Although the court ..."

    TEX. R.CIV.PROC. RULE 18b Grounds for Recusal and Disqulification of judges:

    "(a) Groundsfor Disqualifications. A. judge must disqualify   in any
    proceeding in. which;
     (2)   the judge knows that, .individually or as a fiduciary, the judge has
    an interest in the subject matter in controversy; or
    (3)(b) Groundsfor recusal. A judge must recuse in which:
     (1) the judge's impartiality might resonably be questioned;
     (2) the judge has a personal bias or prejudiceconcerning the subject
    matter or party;
     (3)7-," the judge has personal knowledgeof disputed evidentiary facts
     concerning the proceeding:.

     The judge can no more be expected to admit his own incopetency than a
a trial attorney can be expected to file a direct appeal and admitt his own
incompetecy. This is the very reason that after a trial a new and. different
attorney is appointed to to prepare and file the direct .appeal. Alsacn v. Garrison..
720 F.2d 812,816 (4th Cir.1983)("The content of an appeal is heavily controlled

foy counsel, and wher$ as here, the defendant's trial lawyer also prosected the
appeal, it isobviousthat ineffective assist;ance of counsel its not likely to
be raised at trial.or to appear among the assignments of constitutional error.").
                                        II.


      In support of Applicant'sbalief Judge Bryan willingness to recuse himself

•when placedin a questionable situation, is the VERY FIRST RULING OF THE COURT

 which wasissued on July 6, 2015 Court Order that Designated"Issues of FactTo Be

 Resolved." That was signed by the Honorable Kyle Hawthorn As "Presiding Judge"

 which is another District Judge. Applicant naturally believed the judge Bryan

 had. voluntarily recused himself because it was obviousljfrom a quick reading
 of applicant's 11.07 that judge Bryan could not impartially decide whether his

 own conduct violated Applicant's right to a fair trial.

                                        III.

      Judge Haw-thorn ordered Both Trial Counsel and appellant Counsel.to submit
 affidavits by no later than Oct. 6, 2015. He also ordered the District Clerk'
 of Brazos County to withhold preparing and transmitting the record to the Court
 Criminal Appeals until further order of this court.
      Just image Applicant's shock and awe, when over a month prior to the
 aforementioned attorneys' affidavitsbeing received, heinstead received on
 August 24, 2015 an "Order To Transmit Habeas Corpus ReoordB,.:» signed toy gravis
 Bryan II?. This order wasdated Augxtst 17, 2015 which included ama^ly that
                 n^ovu existec
 there now miraculously nH-ted no
                               no factual
                                  this due process right to develop the factual bases of the facts that are

presently outside the record.

                                         V.


     Judge Bryan's self serving order is extremely inadequate to serVethe

intended purpose in a habeas proceedings, as decided by the U.S. Supreme Court,

the Honorable Fifth circuit and Texas highest Court "Court of Criminal Appeals."

Each mandates that when an applicant files his collateral attack on his criminal

conviction, the initial task i3 to "determine whether [his] allegations, if

proven would establish the right to habeas relief." If so he is entitled to an

evidentiary hearing to further develop these factual basis with facts outside

the record. Ex Parte Beyna, 701 S.W.2d 921 (Tex.Crim.App. 1986); Streetman v.

Lynaugh, 812 F.2d 950,956 (5th Cir.1987); Townsend v. Sain, 83 S.ct. 745, 756

(1963). Judge Bryan's highly controvresial and obvious self serving order*.does

simply question his impartially but SCREAIELOUDLY "I'll do everthing in my

power to both cover up my illegal actions and prevent anyone else from

discovering them and developing a record providing them.

     I, DAVE D. GREER TDCJ-TD #1829754, incarated in the Texas Deratment of

C riminal Justice Institutional Division at the Wayne Scott Unit, in Bf^aoria

County, Texas declar under the penalty '.) of perjury that the facts within this

motion are true and correct.

  My birthday is \7^-iM> k&
EXECUTED on this   o           day of October, 2015..

     UNDER both Federal Law 28 U.S.C. §1746 and State. Law V.A.C.CIV. PRCC. &

Rem. Code §132.001-132.003.

      WHEREFORE, PREMISES CONSIDERED, Applicant prays this motion in all

things be granted, that this motion be assigned to the presiding administrative

judge, then an order be issued that Judge Eryan be disqualified and ordered
recused, also that any and all orders signed or issued by him are hereby null

and. void. Then grant Applicant any other or addittional relief he is justly

entitled to, it is so prayed.



                                                Respectfully submitted,


                                                Dave D. Greer #1829754
                                                Wayne Scott Unit
                                                6999 Retrieve Rd.
                                                Angleton, Texas 77515



                            CERTIFICATE OP SERVICE



      I hereby certify that a true and correct copy of this motion has been

 sent to all parties in this cause by addressing a copy to: District Attorney,

 r-V. Jarvis Parsons, 300(. E. 26th Street, Suite 310, Bryan, Texas 77203; The

 Brazos Co. .District Clerk, E%arc Famlin, 300 E. 25th St., Suite 1200, £ryan,

 Texas 77G03; The Second Adciinistrative Judicial District Presiding Judge Olen

 Underwood, 301 I>T. Thompson St. Ste. 102, Conroe, Texas 77301; The Honorable

 Judge Travis Bryan III, 300 E. 26th St. Ste. 204, Bryan, Texas 77803; The

 District Clerk of the Court of the Criminal Appeals> Abel Acosta, Supreme
 Court Bldg, 201 W.Mth St. RiTi 103, Austin, Texas 78"701-14^5, by placing

 a cotv of the same in the U.S. Mail postage prepaid on this       3rd. day of

 October, 2015.




                                                  Dave D. Greer'